Curia, per Evans, J.
In a sale of a negro, the purchaser would not be entitled to any abatement in the price, unless the disease existed at the time of sale; and the same rule, I apprehend, must apply in the contract of hiring. In the case of Wells vs. Kennerly, 4 McC. 123, it was decided that the hirer must pay the physician’s bill in case of sickness, and it would be a strange contradiction to say be shall pay the expenses of sickness, but shall be allowed a deduction from the price on account of the loss of labor during the time. I take the true principle to be that a contract of hiring is a purchase for a term of the services of the slave; and if the slave be sound at the time of contracting, any loss arising from subsequent disease must fall on the hirer, and not on the owner, unless the slave should die; in which case, as was decided in Bacott vs. Parnell, 2 Baily, 425, be would be discharged.
The motion is granted.